      3:20-cr-00521-MGL      Date Filed 02/03/21     Entry Number 37      Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF SOUTH CAROLINA

                                  COLUMBIA DIVISION

UNITED STATES OF AMERICA                  )       CR. NO.: 3:20-521 (MGL)
                                          )
     -vs-                                 )       MOTION TO MODIFY CONDITIONS
                                          )       OF BOND
MARCELLO EARLE WOODS                      )


       On September 3, 2020, the defendant made an initial appearance and was

released on a $25,000 unsecured bond into the custody of his parents with the special

conditions of a curfew, location monitoring, not possessing a firearm, no excessive use

of alcohol, and no use or unlawfully possessing a narcotic drug or other controlled

substance.

       The defendant has notified his probation officer that he is in need of drug treatment.

Defense counsel has consulted with Probation Officer Crystal Boyd, who is in agreement

with this modification.

       For the reasons contained herein, the defendant moves the court to modify the

conditions of his release to include drug testing and treatment.

                                          Respectfully submitted,


                                          s/KATHERINE E. EVATT
                                          Assistant Federal Public Defender
                                          1901 Assembly Street, Suite 200
                                          Columbia, South Carolina 29201
                                          Telephone: (803) 765-5078
                                          ATTORNEY ID# 7044
                                          Email address: Kathy_Evatt@fd.org
Columbia, South Carolina
February 3, 2021



                                              1
